FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of November, 2012 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A ENERSIS S.A. Santa Rosa 76 Santiago, Chile NOTICE OF EXTRAORDINARY SHAREHOLDERS’ MEETING To be held on December 20, 2012 To the Holders of American Depositary Shares of Enersis S.A. (“ADS Holders”): NOTICE IS HEREBY GIVEN that an Extraordinary Shareholders’ Meeting, including any adjournments or postponements thereof (the “Meeting”), of EnersisS.A., a publicly-held limited liability stock company organized under the laws of the Republic of Chile (the “Company” or “Enersis”), will be held at 12:30 P.M. in the “Las Américas” room of the Intercontinental Hotel, Vitacura2885, Las Condes, Santiago, Chile. The purpose of the Meeting is to address the following issues: 1. Approve, in accordance with the terms of Title XVI of Law 18,046 of the Chilean Companies Act, a related party transaction that consists of the capital increase described in the following agenda items set forth in this Notice of Extraordinary Shareholders’ Meeting, taking into consideration relevant information to the background of the transaction that is available to shareholders at the Company’s headquarters and on the Company’s website: www.enersis.cl. 2. Increase the issued capital by an amount determined in Chilean pesos (“Ch$”), the legal currency of Chile, that will not be lower than US$5,915 million or higher than US$6,555 million, at an exchange rate of Ch$482.29 per US dollar, or by such amount as may be definitively determined by the shareholders at the Meeting. This capital increase would be accomplished by the issuance of the number of shares to be determined to give effect to the foregoing. All the shares that will be issued will be nominative and common, from a single special series without preference and without nominal value, to be called Series B. This Series B will have exactly the same rights as the shares already issued, with the sole exception of their currency exchange rights. Series B shares will be created with the single purpose of differentiating these new shares from those shares already issued, as the existing shares are governed by the Exchange Convention agreed to on September 24, 2008 between the Company, CitibankN.A. (the “Depositary”), and the Chilean Central Bank. 3. Approve all of the non-monetary contributions that may be capitalized and their respective contribution values, submitting to a vote in compliance with articles 15 and 67, number 6 of the Chilean Companies Act the valuations included in the independent appraisal reports issued by Mr. Eduardo Walker H., by IMTrust Asesorías Financieras S.A. and by Claro yAsociados Ltda. These reports are available to shareholders on the Company’s website: www.enersis.cl and at the Company’s headquarters. Therefore, the shares that would be issued as part of the capital increase will be paid either in cash or by the contribution of ownership of all the equity interests of Cono Sur Participaciones,S.L., a company that will hold the portfolio of share ownerships described in the aforementioned reports. 4. Agree on a subscription price of the shares to be issued by the Company, or alternatively, establish a formula to determine the subscription price, and in the latter case delegate to the Board of Directors the determination of such price based on such formula, as long as the subscription period commences within 180 days following the date of the Meeting, in accordance with article 23 of the Chilean Companies Act Rules. Based on the resulting subscription price, the Board of Directors must offer the number of shares corresponding to the number of shares that is strictly necessary so that, in relation to such price, the amount of the capital increase is obtained. Information will be made available about the terms and treatment of the issuance and subscription costs of the shares, as well as their amounts. 5. Establish (i)that the share subscription offer must be made in the first instance within the preemptive subscription period established by article 25 of the Chilean Companies Act, (ii)that the remaining shares not subscribed within the initial period must be offered in a subsequent subscription period, at no lower price, and on terms and conditions not more advantageous than those offered in the preemptive subscription period, and (iii)the deadlines within which the shares must be issued, subscribed and paid. 6. Approve that all the share subscription contracts should be subject to the fulfillment of a condition precedent that sufficient shares shall have been subscribed and paid for, whether during the preemptive subscription period or during a subsequent subscription period, so as to permit the parent company, Endesa,S.A. (“EndesaSpain”), to subscribe and pay on a prorata basis for the total amount of shares in proportion to its ownership interest, without exceeding the threshold of 65% of the outstanding issued shares with voting rights established by Chilean law and the Company’s bylaws. In the event that the total amount of shares subscribed and paid for would result in Endesa Spain exceeding this threshold, the condition would automatically be deemed not satisfied, in which case the share subscription contracts would not be legally binding and the subscription amount tendered would be returned to the subscribers. 7. To approve the use of proceeds from the capital increase. 8. Amend articles fifth (permanent) and second (temporary) of the Company’s bylaws according to the capital increase agreements adopted at the Meeting and authorize Company’s management to prepare an amended and restated version of the bylaws. 9. Agree on those other aspects of the described capital increase transaction that the Meeting deems appropriate to approve, and that would be necessary or ancillary to the aforementioned transaction. Adopt all agreements necessary and convenient for the development and implementation of the respective decisions adopted by the Meeting, including, but not limited to determine the form, time and method of subscription of shares for the capital increase; registration of the share issuance in the Securities Registry; term issue, subscription and payment of shares; the procedure for the subscription of the remaining shares that are not subscribed within the preemptive rights subscription period; or to broadly empower the Board of Directors to implement the foregoing, as well as to enable the Board to enter into any agreements required to supplement or comply with decisions reached by the Meeting, or to meet any legal, regulatory or administrative requirements of the Chilean Superintendence of Securities and Insurance, the U.S. Securities and Exchange Commission, of the Chilean Tax Authority, or in general, any other public authority, authorizing the Chief Executive Officer, the Deputy Chief Executive Officer and the General Counsel of the Company, each acting individually, to take all actions that are necessary or convenient to carry out the aforementioned. Ratify the selection of a third credit rating agency designated by the Board of Directors of the Company. Inform the shareholders regarding the following matters not related to the capital increase: 12.1 Request from the Public Company Accounting Oversight Board (PCAOB) of the United States of America to the Company’s External Auditor, Ernst & Young; and 12.2 Transactions with related parties governed by TitleXVI of the Chilean Companies Act, adopted by the Board since the last Ordinary Shareholders’ Meeting, and any other Board agreements that must be reported. The foregoing proposals do not prevent the Meeting from exercising its full capacity to adopt, reject, or modify any of the foregoing or agree to something different. ADS Holders may obtain a copy of relevant documentation that explains and supports the items submitted for the resolution of the Meeting at the Company’s headquarters, located in Santa Rosa 76, 15th Floor, Santiago, Chile, commencing fifteen days prior to the Meeting. The information will also be made available on the Company’s web site. CitibankN.A., as depositary, has fixed the close of business on November16, 2012, as the record date for determination of ADS Holders entitled to notice of and to instruct the Depositary how to vote at the Meeting. Accordingly, only ADS Holders of our American Depositary Receipts evidencing American Depositary Shares representing shares of common stock of record at the close of business on that date will be entitled to notice of and to instruct the Depositary how to vote at the Meeting. The deadline for returning your Voting Instructions to the Depositary is 10:00 A.M. E.S.T. on December 17, 2012. Your vote is important. Please sign, date and return your Voting Instructions as soon as possible to make sure that your shares are represented at the Meeting. By Order of the Board of Directors, Ignacio Antoñanzas A. Chief Executive Officer November 19, 2012 PROXY STATEMENT This Proxy Statement and the accompanying Notice and Voting Instructions are furnished in connection with the solicitation by the Board of Directors of Enersis S.A. (the “Company” or “Enersis”) of instructions for the voting of shares of common stock underlying American Depositary Shares (“ADSs”) at the Extraordinary Shareholders’ Meeting (the “Meeting”) to be held on December 20, 2012, at 12:30 P.M., local time, in the “Las Américas” room of the Intercontinental Hotel, Vitacura 2885, Las Condes, Santiago, Chile and at any adjournment or postponement thereof. This Proxy Statement and the accompanying Notice and Voting Instructions are first being mailed or delivered to holders American Depositary Receipts (“ADRs”) evidencing ADSs (“ADS Holders”) on or about November 19, 2012. THIS PROXY STATEMENT AND SOLICITATION OF VOTING INSTRUCTIONS SHALL NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY SECURITIES, NOR SHALL THERE BE ANY SALE OF THE SECURITIES DESCRIBED HEREIN, IN ANY JURISDICTION, INCLUDING THE UNITED STATES, IN WHICH SUCH OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL PRIOR TO REGISTRATION OR QUALIFICATION UNDER THE SECURITIES LAWS OF SUCH JURISDICTION. SOLICITATION of voting instructions Voting Instructions that are properly completed, signed and received by Citibank N.A., as depositary (the “Depositary”), prior to 10:00 A.M. E.S.T. on December 17, 2012 (the “Voting Instructions Deadline”) will be voted in accordance with the instructions of the persons executing the same. The Board encourages you to instruct the Depositary as more fully described in the Voting Instructions. Your voting instructions may be revoked at any time before they are exercised, by submitting to the Depositary written notice of revocation, submitting a properly executed Voting Instructions of a later date or by withdrawing the shares underlying the ADSs and attending the Meeting and voting in person. If the Voting Instructions are properly executed and returned but no specific directions are made, the Depositary will vote the shares or other securities represented by the ADSs in favor all of the proposals proposed by the Board of Directors. If no voting instructions are received by the Depositary from a Holder on or before the Voting Instructions Deadline, the Holder shall be deemed, and the Depositary shall deem the Holder, to have instructed the Depositary to give a discretionary proxy with full power of substitution, to the Chairman of the Board of the Company or to a person designated by him, to vote the shares underlying the ADSs on any matters at the Meeting, and the Depositary will give such a discretionary proxy, except that no such instruction shall be deemed and no such discretionary proxy shall be given with respect to any matter as to which (i) the Chairman of the Board directs the Depositary that he does not wish such proxy to be given, (ii) substantial opposition exists by the ADS Holders or (iii) such matter materially and adversely affects the rights of ADS Holders. The Depositary has fixed the close of business on November 16, 2012 as the record date for determination of ADS Holders entitled to notice of and to instruct the Depositary how to vote at the Meeting (the “ADS Record Date”). Accordingly, only ADS Holders of record at the close of business on that date of our ADRs evidencing ADSs representing shares of common stock will be entitled to notice of and to instruct the Depositary how to vote at the Meeting. As of the ADS Record Date for the Meeting, there were 32,651,166,465 shares of common stock outstanding and entitled to vote at the Meeting. Each share of common stock is entitled to one vote. As of November 14, 2012, the most recent date for which information is reasonably available, there were 3,720,863,450 shares of common stock were represented by ADSs. Each ADS represents 50 shares of common stock of the Company. As of November 14, 2012: (i) Endesa, S.A. (“Endesa Spain”), a corporation organized under the laws of the Kingdom of Spain, through its wholly-owned subsidiary Endesa Latinoamérica, S.A. (“ELA”), beneficially owned 60.6% of the common stock of the Company, (ii) Administradoras de Fondos de Pensiones, Chilean private pension funds (“AFPs”), owned 13.6% of the Company’s common stock in the aggregate; (iii) Chilean stockbrokers, mutual funds, insurance companies, foreign equity funds, and other Chilean institutional investors collectively owned 12.4% of the Company’s common stock; (iv) ADS Holders owned 11.4% of the Company’s common stock; and (v) the remaining 1.9% of the Company’s common stock was owned by 7,156 minority shareholders. In order to constitute a quorum, shares of stock representing a majority of the aggregate voting power of such shares must be present in person or represented by proxy at the Meeting. If you have any questions about the matters to be voted on at the Meeting after reading this Proxy Statement, please contact Denisse Labarca, Head of Investor Relations for the Company, at (562) 353-4576, email denisse.labarca@enersis.cl, or the Information Agent, Innisfree M&A Incorporated, at 1-888-750-5834 (Stockholders from the US and Canada Call Toll-Free), +1-412-232-3651 (Stockholders from other countries) and 1-212-750-5833 (Banks and Brokers Call Collect). 2 Where You Can Find More Information The Company files annual, quarterly and current reports and other information with the U.S. Securities and Exchange Commission (the “SEC”). The Company’s SEC filings are available to the public from the SEC’s web site at www.sec.gov. You may also read and copy any document the Company files at the SEC’s public reference room in Washington, D.C. located at treet, N.E., Room1580, Washington, D.C. 20549. You may also obtain copies of any document the Company files at prescribed rates by writing to the Public Reference Section of the SEC at that address. Please call the SEC at 1-800-SEC-0330 for further information on the public reference room. Information about the Company, including its SEC filings, is also available on the Company’s website at www.enersis.cl. The information contained on and linked from the Company’s website is not incorporated by reference into this Proxy Statement. The Company is “incorporating by reference” in this Proxy Statement specified documents that it files with the SEC, which means: · incorporated documents are considered part of this Proxy Statement; · the Company is disclosing important information to you by referring you to those documents; and · information contained in documents that the Company files in the future with the SEC automatically will update and supersede earlier information contained in or incorporated by reference in this Proxy Statement (any information so updated or superseded will not constitute a part of this Proxy Statement, except as so updated or superseded). The Company incorporates by reference in this Proxy Statement the documents listed below and any documents that it files with the SEC under Section13(a), 13(c), 14, or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), after the date of this Proxy Statement: · The Company’s Annual Report on Form 20-F for the year ended December 31, 2011, as amended (the “2011 Form 20-F”); and · The Company’s Reports on Form 6-K furnished on November 6 , 2012 and November 19, 2012. Notwithstanding the foregoing, the Company is not incorporating any document or information furnished and not filed in accordance with SEC rules. Upon written or oral request, the Company will provide you with a copy of any of the incorporated documents without charge (not including exhibits to the documents unless the exhibits are specifically incorporated by reference into the documents). You may submit such a request for this material to Enersis S.A., Santa Rosa 76, 15th Floor, Santiago, Chile, Attention: Investor Relations, (562) 353-4682. 3 Forward Looking Statements This Proxy Statement contains statements that are or may constitute forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Exchange Act. These statements appear throughout this Proxy Statement and include statements regarding the Company’s intent, belief or current expectations, including but not limited to any statements concerning: · the Company’s capital investment program; · trends affecting the Company’s financial condition or results from operations; · the Company’s dividend policy; · the future impact of competition and regulation; · political and economic conditions in the countries in which the Company or its subsidiaries and associated companies operate or may operate in the future; · any statements preceded by, followed by or that include the words “believes”, “expects”, “predicts”, “anticipates”, “intends”, “estimates”, “should”, “may” or similar expressions; and · other statements contained or incorporated by reference in this Proxy Statement regarding matters that are not historical facts. Because such statements are subject to risks and uncertainties, actual results may differ materially from those expressed or implied by such forward-looking statements. Factors that could cause actual results to differ materially include, but are not limited to: · changes in the regulatory framework of the electricity industry in one or more of the countries in which the Company operates; · the Company’s ability to implement proposed capital expenditures, including its ability to arrange financing where required; · the nature and extent of future competition in the Company’s principal markets; · political, economic and demographic developments in the emerging market countries of South America where the Company conducts its business; and · the factors discussed in the 2011 Form 20-F under the heading “Risk Factors”. You should not place undue reliance on such statements, which speak only as of the date that they were made. The Company’s independent public accountants have not examined or compiled the forward-looking statements, and, accordingly, do not provide any assurance with respect to such statements. You should consider these cautionary statements together with any written or oral forward-looking statements that the Company may issue in the future. The Company does not undertake any obligation to release publicly any revisions to forward-looking statements contained in this Proxy Statement to reflect later events or circumstances or to reflect the occurrence of unanticipated events. 4 For all these forward-looking statements, the Company claims the protection of the safe harbor for forward-looking statements contained in the Private Securities Litigation Reform Act of 1995. 5 Summary The Company The Company’s principal businesses involve the development, operation, generation, transmission, distribution, transformation and/or sale of energy in any of its forms or nature, directly or through other companies, in Chile, Argentina, Brazil, Colombia and Peru. The Company is a publicly held limited liability stock company organized under the laws of the Republic of Chile. For more information regarding the Company and its operations, see “Item 4. Information on the Company” in the 2011 Form 20-F, which is incorporated herein by reference. The Endesa Spain Proposal Endesa Spain, the Company’s controlling shareholder, has proposed that, subject to relevant shareholder approvals, the Company undertake a capital increase whereby (i) the Company would issue preemptive rights to subscribe for additional shares of common stock up to an amount that would maintain their proportionate interest in the Company, (ii) Endesa Spain’s wholly-owned subsidiary, ELA, the controlling shareholder of Enersis, would transfer its preemptive rights to Endesa Spain, which in turn would pay the consideration for the exercise of such preemptive rights by contributing to the Company 100% of the equity interests in a liability-free special purpose Spanish holding company to be named, Cono Sur Participaciones, S.L. (“Cono Sur”), that will own a portfolio of equity interests in certain South American electricity generation, transmission and distribution businesses, including interests in existing subsidiaries of the Company and other companies in which the Company does not currently have an interest, and (iii) other shareholders of the Company would have the right to exercise their preemptive rights only for cash and not with in-kind contributions. Endesa Spain’s contribution of Cono Sur would be conditioned on the subscription by other shareholders in a preemptive rights offering or subsequent offering of a sufficient amount of additional shares of common stock to permit Endesa Spain to exercise its rights to subscribe in full and, after such exercise, not own more than 65% of the outstanding capital stock of the Company. See “The In-Kind Contribution”. Endesa Spain has advised the Company that it believes the proposed capital increase and related transactions will: · Increase the Company’s ownership in certain of its currently consolidated subsidiaries (in particular, in Colombia and Brazil), with the additional benefit of reducing the gap between EBITDA and net income and reducing dividend leakage within the Enersis group of companies; · Enhance the existing asset portfolio while also simplifying the overall ownership structure of the contributed entities; · Increase the public float and liquidity of the Company’s stock; and · Provide new capital for continued growth in the South American markets in which the Company operates. The Matters to be Voted Upon At the Meeting, the Board of Directors of the Company will present the following proposals to the shareholders of the Company for their consideration and vote. At present, there is no proposed wording of the resolutions to be brought before the shareholders. It is also not a requirement of Chilean law that a specific proposal or resolution be presented to shareholders before an extraordinary shareholders’ meeting. 6 Capital Increase As of the ADS Record Date for the Meeting, there were 32,651,166,465 shares of common stock entitled to vote at the Meeting. Each share of common stock is entitled to one vote. As of November 14, 2012, the most recent date for which information is reasonably available, there were 3,720,863,450 shares of common stock outstanding were represented by ADSs. As of November 14, 2012, the total market capitalization of the Company was approximately US$10,752 million (based on the exchange rate of Ch$484.26 per US dollar on that date). The Board of Directors proposes an increase in the Company’s authorized capital so that the Company may issue additional shares of common stock to reflect a maximum amount of the Chilean peso equivalent of at least US$5,915 million and no more than US$6,555 million calculated at the exchange rate of Ch$482.29 per US dollar, or such other amount as determined by the Meeting (the “Capital Increase”) for the consideration and vote of shareholders. If the shareholders approve the Capital Increase, the newly authorized shares will constitute Series B of the Company’s common stock. Series B shares will have exactly the same rights as the shares already issued, except that the Series B shares, unlike the existing common shares, will not have guaranteed access to the Chilean formal exchange market for currency exchange purposes. The existing common shares have such rights as a result of a foreign exchange contract entered into by the Company, the Depositary and the Chilean Central Bank. As a result of a change of Chilean law, access to the formal exchange market is no longer assured in connection with newly issued shares of Enersis, such as the Series B shares to be issued in the Capital Increase. The Series B shares must therefore rely on the ordinary foreign investment rules for currency exchange purposes. If the shareholders approve the Capital Increase, the Company intends to distribute to its shareholders rights to subscribe for the newly authorized Series B shares, pro rata in proportion to their shareholdings at a record date to be established. Existing shareholders and ADS Holders will receive those rights to subscribe for the newly authorized Series B shares that are distributed in respect of their shares or the shares underlying their ADSs. The number of shares to be issued, the subscription price for such shares, or the establishment of a formula to determine the subscription price (in which case the Board of Directors will be authorized to determine such price based on such formula), the timing of any distribution of rights to subscribe for shares of the Company’s common stock, and the terms and conditions for the exercise of the rights, resulting from the approval of the Capital Increase will be determined at the Meeting. The Company intends to register the offer and sale of common stock in connection with the distribution of the rights to subscribe for newly authorized shares with the Chilean Superintendence of Securities and Insurance (the “SVS” in its Spanish acronym) and the SEC in the United States. As discussed below under “─ In-Kind Contribution and Appraisal Reports”, Endesa Spain intends to exercise its rights to subscribe for shares of the Company’s common stock by means of an in-kind contribution of 100% of the equity interests of Cono Sur. Such in-kind contribution, and its estimated appraised value as reported by independent expert appraisers, are discussed further elsewhere in this Proxy Statement. See “─ In-Kind Contribution and Appraisal Reports”, “─ The Subscription Price”, “The In-Kind Contribution” and “The Appraisal Reports”. 7 If the shareholders approve the Capital Increase and the Company undertakes a distribution of rights to subscribe for shares of the Company’s common stock, any shareholder not exercising such rights would thereby be subject to dilution of its interest in the Company. The Capital Increase is expected to be implemented as soon as practicable following the approval by shareholders at the Meeting and is expected to be completed by April 2013. See “The Capital Increase”. In-Kind Contribution and Appraisal Reports If the shareholders approve the Capital Increase and the other related matters at the Meeting and if the Company undertakes a distribution of rights to subscribe for shares of the Company’s common stock, subject to the establishment by the shareholders of the Company or the Board of Directors (pursuant to delegated authority) of a subscription price, Endesa Spain intends to make an in-kind contribution (the “In-Kind Contribution”) of all of its interest in Cono Sur, which will hold interests in the following companies (several of which are also owned in part by the Company) as consideration for its exercise of its rights to subscribe for shares of the Company’s common stock: Ampla Energía e Serviços S.A., Ampla Investimentos e Serviços S.A., Eléctrica Cabo Blanco S.A.C., Endesa Cemsa S.A., Codensa S.A. ESP, Inversiones Distrilima S.A.C., Empresa Distribuidora Sur S.A., Emgesa S.A. ESP, Endesa Brasil S.A., Generalima SAC S.A., Inversora Dock Sud S.A., Compañía Eléctrica San Isidro S.A. and Yacylec S.A. (collectively, the “Direct Portfolio Companies”). The Direct Portfolio Companies hold additional interests in the following companies: Central Dock Sud S.A., Centrais Eletricas Cachoeira Dourada S.A., Companhia Energética do Ceará S.A., Companhia de Interconexao Energética S.A., Central Geradora Termeletrica Fortaleza S.A., Investluz S.A., EN-Brasil Comercio e Serviços S.A., Empresa Eléctrica Pangue S.A., Transmisora Eléctrica de Quillota Ltda., Empresa de Energía de Cundinamarca S.A. ESP, Empresa de Distribución Eléctrica de Lima Norte S.A.A. and Empresa Eléctrica de Piura S.A., (collectively, the “Indirect Portfolio Companies” and, with the Direct Portfolio Companies, the “Portfolio Companies”). The In-Kind Contribution is described in greater detail elsewhere in this Proxy Statement. See “The In-Kind Contribution”. Pursuant to Chilean law, whenever a shareholder of a company proposes to contribute capital to the company in kind, an independent expert appraiser must objectively determine the value of such in-kind contribution. Endesa Spain has not proposed a valuation for the In-Kind Contribution. In accordance with Chilean law, the Company engaged Eduardo Walker H. (“Mr. Walker”) to conduct an independent expert appraisal of the value of the Portfolio Companies or an entity that would, like Cono Sur, be a holding company for such entities. Subsequently, the SVS notified the Company and the Board of Directors that it viewed the In-Kind Contribution as a related party transaction under Chilean corporate law, which requires that the Board of Directors appoint at least one independent appraiser to inform the shareholders with respect to the conditions of the transaction, its effects and the potential impact on the Company and to respond to matters that the Board of Directors or the Directors’ Committee expressly ask to be evaluated. In accordance with Chilean corporate law applicable to related party transactions, the Board of Directors engaged IM Trust Asesorías Financieras S.A. (“IM Trust”) to conduct an appraisal of the value of the In-Kind Contribution. In addition, the Directors’ Committee, an independent committee of the Company’s Board of Directors comprised of Messrs. Rafael Fernández M., Hernán Somerville S. and Leonidas Vial E. (the “Directors’ Committee”), engaged Claro y Asociados Ltda. (“Claro” and, together with Mr. Walker and IM Trust, the “Appraisers”) to conduct an appraisal of the value of the In-Kind Contribution. Pursuant to Chilean law, the expert appraisers’ reports (which are referred to herein as the “Walker Report,” “IM Trust Report,” and the “Claro Report” and, collectively, the “Appraisal Reports”), as well as the in-kind contribution itself, must then be presented to the company’s shareholders at an extraordinary shareholders’ meeting so that the shareholders may vote to approve the contributions and consider the values established by the expert appraisals. The Board of Directors is presenting the In-Kind Contribution for the consideration and vote of shareholders, to determine its value with reference to the valuations thereof by the Appraisers and to approve the In-Kind Transaction as a permitted related party transaction. Under Chilean law, the shareholders may vote to approve the Capital Increase, with reference to the valuations of the In-Kind Contribution established by the Appraisers, and shall have the power at the Meeting to determine a different valuation for the In-Kind Contribution. See “The Appraisal Reports”. 8 Subscription Price In connection with the approval of the Capital Increase, the shareholders will also vote (i)to establish a subscription price for the newly authorized shares to be issued by the Company in the Capital Increase, or (ii) to establish a formula to determine the subscription price and delegate to the Board of Directors the determination of such price based on such formula. After the final subscription price of issuance for the shares is determined, the Board of Directors will determine and cause to be offered in the Capital Increase the number of shares necessary so that the subscription of all such shares will result in proceeds, in cash or in kind, equal to the amount of the Capital Increase approved by shareholders at the Meeting. The Board of Directors is presenting for the consideration and vote of shareholders at the Meeting the setting of the subscription price or the establishment of a formula to determine such subscription price, together with the delegation of authority to the Board of Directors to make the final determination of the subscription price based on such formula. Offering Periods Shareholders will vote to agree that (i) the offering of the newly authorized shares will first be undertaken within the preemptive subscription period provided by article 25 of the Chilean Companies Act and (ii) the remaining amount of newly authorized shares not subscribed during such period will be offered during a second period subject to the same conditions imposed by article 25 of the Chilean Companies Act. Additionally, shareholders will vote to agree on the remaining terms during which the newly authorized shares will be issued, subscribed for and paid for. The Board of Directors will present prior to the Meeting for the consideration and vote of shareholders, the setting of the subscription and other periods related to the offering of the newly authorized shares. Condition Precedent Relating to 65% Limitation Shareholders will vote to approve a condition precedent to be included in all contracts to subscribe for the newly authorized shares. Such provision shall condition the effectiveness of the subscription of shares subject to such contracts on the subscription by other shareholders of a sufficient amount of additional shares of common stock to permit the Company’s controlling shareholder to exercise its rights to subscribe in full and, after such exercise, not own more than 65% of the outstanding capital stock of the Company. If this condition is not satisfied, the subscription contracts will be deemed not legally binding, and any subscription amounts tendered by any shareholder who exercised their subscription rights would be returned in full and the Capital Increase would be cancelled. The Board of Directors is presenting such condition precedent for the consideration and vote of shareholders. 9 Use of Proceeds The Board of Directors is presenting a use of proceeds plan for the net cash proceeds of the offering of the newly authorized shares for the consideration and vote of shareholders. Bylaw Amendments If the shareholders approve the Capital Increase, the fifth permanent article and the second temporary article of the Company’s bylaws, which relate to the Company’s capital, would need to be amended to reflect the increased authorized capital of the Company. The Board of Directors would also produce an amended and restated version of the Company’s bylaws reflecting amendments approved by shareholders at the Meeting and any other amendments to such bylaws since the last amended and restated version was produced. The Board of Directors is presenting such amendments and the production of such amended and restated version of the Company’s bylaws for the consideration and vote of shareholders. Other Matters Relating to the Capital Increase or the In-Kind Contribution At the Meeting, shareholders will have the opportunity to raise any other matters relating to the Capital Increase or the In-Kind Contribution that may be necessary and proper with respect to the Capital Increase or the In-Kind Contribution for the consideration and vote of other shareholders. Enabling Agreements If the shareholders approve the Capital Increase, the Company would need to enter into certain additional agreements and take certain other actions as may be necessary and convenient to give full effect to the Capital Increase, any distribution of rights to subscribe for shares of common stock and any other activity in connection with the approval of the Capital Increase. Shareholders may be asked to either: (i) consider and vote on each such additional agreement and other action; or (ii) empower the Board of Directors to cause the Company to enter into some or all of such additional agreements and other actions. The Board of Directors is presenting for the consideration and vote of shareholders approval of the authority to enter into such additional agreements and take such other actions. Rating Agency The Board of Directors is presenting the engagement of Clasificadora de Riesgo Humphreys Limitada , a rating agency, for the consideration and approval of shareholders. The Board of Directors, at an Extraordinary Board Meeting held on September5, 2012, designated Clasificadora de Riesgo Humphreys Limitada, as a third rating agency, in order to comply with a requirement of the Risk Rating Commission (the “CCR” in its Spanish acronym) in order to produce a third rating of the debt instruments issued by Enersis in Chile and registered with SVS. The CCR requirement originated with the announcement of the proposed capital increase on July 25, 2012. This engagement is being presented to the shareholders at the Meeting for approval. Other Matters Not Related to the Capital Increase At the Meeting, the Board of Directors will present certain additional information on the following matters to shareholders. These matters are reported for informational purposes only and are not subject to a vote by shareholders. 10 · PCAOB Request to E&Y . The Board of Directors, at a meeting held on October 31, 2012, agreed to Ernst & Young Ltda.’s request to provide authorization to make available to the Public Company Accounting Oversight Board (PCAOB) documents and reports related to external audit services provided by such external auditors to the Company, for the sole purpose of the review of Ernst & Young that the PCAOB is conducting, and to answer questions related with such reports and documentation. · Related Party Transactions. Pursuant to Chilean law, the Board of Directors is required to present to shareholders information regarding certain transactions involving conflicts of interest in which members of the Board of Directors or principal executive officers have an interest, that have been approved by the Board in the period between the last shareholders’ meeting and the Meeting. 11 THE MEETING The Meeting will take place on December 20, 2012 at 12:30 P.M. in the “Las Américas” room of the Intercontinental Hotel, Vitacura 2885, Las Condes, Santiago, Chile. Quorum Under Chilean law, a quorum for a shareholders’ meeting is established by the presence, in person or by proxy, of shareholders representing at least a majority of the issued shares with voting rights of a company. ELA currently holds 60.6% of the Company’s common stock and can establish a quorum at the Meeting without the attendance of any other shareholder. Additionally, upon the written request of the Company, the Depositary will represent all shares of the Company’s common stock underlying ADSs at any shareholders’ meeting for the sole purpose of establishing quorum at such meeting. Votes Required For approval of the proposals presented above under the headings “Summary—The Matters to be Voted Upon—Capital Increase,” “—In-Kind Contribution and Appraisal Reports” and “—Subscription Price” by the Board of Directors for the consideration and vote of shareholders at the Meeting, the affirmative vote of at least two-thirds of the outstanding common stock of the Company is required. For approval of the other proposals presented by the Board of Directors for the consideration and vote of shareholders at the Meeting, the affirmative vote of at least a majority of the outstanding common stock of the Company is required. ELA currently holds 60.6% of the Company’s outstanding common stock, will be entitled to vote its shares of common stock at the Meeting, and intends to vote its shares in favor of each of the proposals. How to Vote Under the Second Amended and Restated Deposit Agreement, dated as of September 30, 2010, among the Company, the Depositary and all ADS Holders from time to time thereunder (the “Deposit Agreement”), ADS Holders have the right to instruct the Depositary, how to vote their shares at the Meeting. For more information regarding the Deposit Agreement, see “Item 10 Additional Information” in the 2011 Form 20-F, which is incorporated herein by reference. If the Voting Instructions are properly executed and returned but no specific directions are made, the Depositary will vote the shares or other securities represented by the ADSs in favor all of the proposals proposed by the Board of Directors. The Depositary has set November 16, 2012, as the ADS Record Date. Accordingly, only ADS Holders as of the ADS Record Date are entitled to instruct the Depositary how to vote at the Meeting. Upon the timely receipt of voting instructions from an ADS Holder entitled to instruct the Depositary how to vote at the Meeting as explained in the attached Voting Instructions, the Depositary will, insofar as practicable and permitted under applicable law, the provisions of the Deposit Agreement, the bylaws of the Company and the provisions of the common stock of the Company, vote, or cause Banco Santander-Chile, as Custodian, to vote the shares underlying the ADS Holder’s ADSs in accordance with such voting instructions. Additionally, ADS Holders may withdraw the shares underlying the ADSs and attend and vote at the Meeting in person. If you do not attend the Meeting or do not instruct the Depositary to vote on your behalf, the Company has the contractual right under the Deposit Agreement to designate a person to vote your shares in such person’s sole discretion, unless (i) the Chairman of the Board directs the Depositary not to give such a proxy, (ii) substantial opposition exists by the ADS Holders or (iii) the matters to be voted on materially and adversely affects the rights of ADS Holders. 12 THE FAILURE TO EXERCISE YOUR RIGHT TO VOTE IN ONE OF THE MANNERS LISTED ABOVE MAY HAVE THE EFFECT OF PERMITTING A DESIGNEE OF THE COMPANY TO EXERCISE THE COMPANY’S CONTRACTUAL RIGHT TO EXERCISE ITS DISCRETIONARY AUTHORITY TO VOTE YOUR SHARES, DEPENDING ON WHETHER OR NOT CERTAIN CONDITIONS EXIST. Under the Chilean Companies Act, in connection with shareholder approvals of certain matters at a meeting of shareholders, dissenting shareholders acquire the right to withdraw from the Company and may compel the Company to repurchase their shares (“derecho a retiro”), subject to the fulfillment of certain terms and conditions. The proposed Capital Increase is not a matter which would give rise to withdrawal rights. 13 THE PROPOSED IN-KIND CONTRIBUTION AND RELATED AGREEMENTS Cono Sur and Portfolio Companies If the shareholders approve the Capital Increase, the Company intends to distribute to its current shareholders rights to subscribe for the newly authorized shares, pro rata in proportion to their shareholdings at a certain record date to be established. If the shareholders approve the In-Kind Contribution, ELA intends to transfer its preemptive rights to Endesa Spain, which in turn would make the In-Kind Contribution as consideration for the exercise of its rights to subscribe for shares of the Company’s common stock. Endesa Spain expects that the In-Kind Contribution will consist of 100% of the equity of Cono Sur, whose only assets will be shares in the companies set forth in the table below under the heading “Direct Portfolio Companies,” several of which in turn own interests in the operating companies set forth in the table below under the heading “Indirect Portfolio Companies”. Direct Portfolio Companies Country Name Business Argentina Empresa Distribuidora Sur S.A. (Edesur)* Distribution Argentina Endesa Cemsa S.A. (Cemsa) Commercialization Argentina Inversora Dock Sud S.A. Holding Company Argentina Yacylec S.A. Holding Company Brazil Ampla Energía e Serviços S.A. (Ampla)* Distribution Brazil Ampla Investimentos e Serviços S.A.* Holding Company Brazil Endesa Brasil S.A.* Holding Company Chile Compañía Eléctrica San Isidro S.A. (San Isidro)* Generation Colombia Codensa S.A. ESP ** Distribution Colombia Emgesa S.A ESP** Generation Peru Eléctrica Cabo Blanco S.A.C. (Cabo Blanco) Holding Company Peru Generalima S.A.C. Holding Company Peru Inversiones Distrilima S.A.C. (Distrilima) Holding Company Indirect Portfolio Companies Country Name Business Argentina Central Dock Sud S.A. Generation Brazil Centrais Elétricas Cachoeira Dourada S.A. (Cachoeira) Generation Brazil Companhia Energética do Ceará S.A. (Coelce) Distribution Brazil Compahnia de Interconexao Energética S.A. (CIEN) Transmission Brazil Central Geradora Termelétrica Fortaleza S.A. (Fortaleza) Generation Brazil Investluz S.A. (Investluz) Holding Company Brazil EN-Brasil Comércio e Serviços S.A.(Prátil) Holding Company Chile Empresa Eléctrica Pangue S.A. (Pangue) Generation Chile Transmisora Eléctrica de Quillota Ltda. (Transquillota) Transmission Colombia Empresa de Energía de Cundinamarca S.A. ESP (Cundinamarca) Distribution Peru Empresa de Distribución Eléctrica de Lima Norte S.A.A. (Edelnor)* Distribution Peru Empresa Eléctrica de Piura S.A. (Piura) Generation * Entities currently consolidated in the Company’s financial statements due to majority ownership. ** Entities currently consolidated in the Company’s financial statements due to voting agreements. 14 The following is a brief description of each of the Portfolio Companies: 1. Argentina a. Cemsa. The main activities of Cemsa are the electricity trading, the natural gas trading, and the fuel oil trading. Cemsa has executed several agreements with Argentine electricity power stations in support to its own supply contracts. Those Argentinean power stations that support Cemsa’s electricity supply contracts are: Central Costanera S.A., Central Térmica Dock Sud S.A., Centrales Térmicas del Noroeste S.A., and Hidroeléctrica El Chocón S.A. b. Dock Sud. Dock Sud owns and operates a generation facility with two plants with a combined capacity of 870 MW. Dock Sud’s power station has four gas turbines and one steam turbine. Two of the gas turbines and the steam turbine comprise a combined cycle power plant. c. Edesur. Edesur is Argentina’s second largest electricity distribution company in terms of energy purchases after Edenor S.A., a non-related company. Edesur operates over a concession area of 3,309 Km 2 distributing electricity throughout the south-central part of the Buenos Aires metropolitan area. It services Buenos Aires’ main business district and several residential areas to the south of the city. As of December 31, 2011, Edesur distributed electricity to 2.4 million clients. Residential, commercial, industrial and other clients (mostly public and municipal clients) represented 42%, 26%, 8% and 24%, respectively, of Edesur’s total energy sales in 2011, totaling 17,233 GWh. d. Inversora Dock Sud. Inversora Dock Sud is a holding company for ELA’s investment in Dock Sud. e. Yacylec. The transmission system Yacylec is comprised of: · Three 500 kV transmission lines, 4 Km long each, from the Hidroeléctrica Yacyretá power station up to the Rincón de Santa María transformer station. · The 500 kV Rincón de Santa María transformer station, in the province of Corrientes. 15 · A 500 kV transmission line (269 Km long), from the Rincón de Santa María transformer station up to the Resistencia transformer station, and an expansion of the Resistencia transformer station, in the province of Chaco. · Communications system 2. Brazil a. Ampla. Ampla is the second largest electricity distribution company in the State of Rio de Janeiro in terms of clients and annual energy sales. Ampla is mainly committed to distributing electricity to 66 municipalities throughout the State of Rio de Janeiro, serving 2.6 million clients over a concession area of 32.615 Km 2 with an estimated population of 8 million inhabitants. As of December 2011, residential, commercial, industrial and other clients represented 38%, 18%, 12% and 32%, respectively, of Ampla’s total sales, totaling 10,223 GWh. b. Cachoeira. Located in the State of Goias (240 Km south of Goiana), Cachoeira has a hydroelectric power plant that uses the flows from the Paranaiba River, with 10 generating units totaling an installed capacity of 665 MW. Cachoeira started operating in 1997. c. CIEN . CIEN is a Brazilian electricity transmission company. Its complex is comprised of two frequency conversion stations, Garabi I and Garabi II, which operate a two-way conversion of frequencies between Brazil (60 Hertz) and Argentina (50 Hertz), as well as their transmission lines. On the Argentinean side, they are operated by two subsidiaries: Compañía de Transmisión del Mercosur S.A. (CTM) and Transportadora de Energía S.A. (TESA), in which CIEN controls 99.99% of their equity. The interconnection system consists of two transmission lines with an extension of 1,000 Km plus the Garabi Conversion Plant. d. Coelce. Coelce is the sole distributor of electricity in the State of Ceará, in northeastern Brazil. As of December 2011, it served over 3.2 million clients within a concession area of 148,825 Km
